                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

    GUY DOUGLAS HINES,

                          Plaintiff,

       vs.                                     Case No. 3:19-cv-00155-RRB

    TAMMI AXELSSON, et al.

                          Defendants.



              SCREENING ORDER RE: FIRST AMENDED COMPLAINT

         On May 30, 2019, Guy Douglas Hines, a self-represented prisoner, filed a

Civil Rights Complaint under 42 U.S.C. § 1983, an Application to Proceed Without

Prepayment of the Filing Fee, and a Request for the Appointment of Counsel. 1 In

that Complaint, Mr. Hines alleged a single claim of retaliation against Fairbanks

Correctional Center Superintendent Tami Axelsson.       The Court screened the

Complaint, certified the claim, and issued an Order Directing Service and

Response, along with an Order to Collect the Filing Fee. 2 Shortly thereafter,

Mr. Hines filed several motions to add additional defendants to his Complaint. The



1   Dockets 1; 3; 4.
2   Dockets 7–8.
Court denied the motions, stayed the Answer from the Defendants, and gave

Mr. Hines leave to amend. Mr. Hines proceeded by filing his First Amended

Complaint. 3

          In Mr. Hines’s First Amended Complaint, he names five defendants:

Superintendent Tami Axelsson, Probation Officer Timothy Dye, Probation Officer

Jane Doe Hoffert, Contractor Provider John Doe, and Assistant Attorney General

Matthias Cicotte. Broadly, he alleges a vast retaliation scheme perpetrated against

him from August to early September 2017 due to his questioning of staff and filing

of prison grievances.

          Mr. Hines alleges that on September 11, 2017, Superintendent Axelsson

interfered in an investigation and that when he questioned her staff’s conduct, she

retaliated against him by placing him in “solitary confinement for a short period,

until [he] said [he] wouldn’t raise any more of a stink about their actions.” 4

Mr. Hines alleges that he “again started asking questions” and that he “was moved

to . . . another housing unit, that does not have ready and easy access to medical

[which he needs] because of [his] heart condition that is well documented . . . [as

he has] to be transported to the hospital when [he has] an episode.” 5 In fact, he

alleges, he “had an episode with [his] heart, and could not get staffs’ attention, and


3   Dockets 9; 11; 12; 15; 16.
4   Docket 16 at 3.
5   Id.


3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 2 of 10
injured [his] foot doing so, then had to be transported by EMS to the hospital, to

have [his] heart converted, then was brought back and put back in the same cell,

and was left there until [he] was transferred to GCCC, and no grievance was

granted by DOC for her retaliatory conduct.” 6 These are the same allegations as

previously certified by the Court. 7

          Mr. Hines further alleges that during August to September 2017, Defendants

Dye, Hoffert, and Doe retaliated against him by tampering with his state files by

removing substance abuse records and assessments. Mr. Hines alleges that

these defendants purged his file of these records because of his questioning of

corrections staff. Mr. Hines alleges these actions resulted in a denial of both parole

and furlough, causing him to remain incarcerated.

          Currently, Mr. Hines is litigating the same facts as alleged in this action in

state court. 8 The Court takes judicial notice of Hines v. State of Alaska Board of

Parole, Case No. 3AN-18-10185CI and Hines v. State of Alaska Department of

Corrections, Case No. 3AN-18-10045CI; both of these cases are appeals from an

administrative agency and pending before the Alaska Superior Court. The Court

notes that Hines v. State of Alaska Department of Corrections, Case No. 3AN-18-

10045CI, which was litigating the denial of Mr. Hines’s furlough, is closed. The



6   Id.
7   Docket 7.
8   Docket 16 at 9.

3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 3 of 10
Court further notes that Hines v. State of Alaska Board of Parole, Case No. 3AN-

18-10185CI, which is litigating Mr. Hines’s denial of parole, remains pending, with

oral argument set for March 2020.

         Lastly, Mr. Hines alleges that Matthias Cicotte has refused to produce

records and documents and used “undue delay tactics,” which he believes is

furtherance of the retaliation scheme. Defendant Cicotte is the Assistant Attorney

General representing the Department of Corrections in the afore-mentioned state

court cases. 9

         For relief, Mr. Hines requests (1) damages “in excess of $50,000.00 per

defendant”; (2) punitive damages to be determined; (3) an order requiring the

defendants “tender resignation from DOC entirely”; (4) a declaration that “they did

interfere with an investigation, and retaliated”; and (5) “all other staff that acted at

the direction, ‘Public Admonishment.’” 10

                               SCREENING REQUIREMENT

         Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented prisoner seeking a waiver of the prepayment

of the filing fee. In this screening, a court shall dismiss the case at any time if the

court determines that the action:

               (i)      is frivolous or malicious;


9   Docket 16 at 8.
10   Docket 16 at 11.

3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 4 of 10
                (ii)    fails to state a claim on which relief may be granted; or

                (iii)   seeks monetary relief against a defendant who is immune

                        from such relief. 11

         To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 12 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 13 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 14




11   28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(a), (b).
12Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that
are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
13See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).
14See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).


3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 5 of 10
                                      DISCUSSION

         Mr. Hines has alleged a vast retaliation scheme in violation of his civil rights

under 42 U.S.C. § 1983. His prior certified claim against Defendant Axelsson

remains the same and does not mention the missing records at issue in current

state court litigation. At his own admission and as judicially noticed, Mr. Hines

currently is litigating in state court on the same facts as raised in the allegations

against Defendants Dye, Hoffert, and Doe. Defendant Cicotte represents the

Department of Corrections in the current state court case. At this time, Mr. Hines’s

administrative appeal regarding the denial of his parole proceeds on the theory

that his records were purged in retaliation. The doctrine of Younger abstention

requires the federal court to abstain where a federal court may enjoin a state court

criminal or other special civil proceedings. Accordingly, the federal court must

abstain from hearing the claims against Defendants Dye, Hoffert, Doe, and Cicotte

for the reasons discussed below.

1.       Defendant Axelsson

         Mr. Hines realleges the same claims against Defendant Axelsson that have

been previously certified by the Court. 15 Accordingly, this claim may proceed.

2.       Defendants Dye, Hoffert, Doe, & Cicotte

         The Younger abstention doctrine provides that federal courts may not



15   Docket 16 at 3; see Docket 7.


3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 6 of 10
generally exercise jurisdiction when doing so would interfere with state judicial

proceedings. 16 The core of Younger abstention is that a federal court cannot

interfere with pending state court criminal proceedings, absent a “showing of bad

faith, harassment, or any other unusual circumstance that would call for equitable

relief.” 17 Additionally in exceptional circumstances, the Younger doctrine extends

to state civil proceedings that: (1) “are akin to criminal prosecutions”; (2) “implicate

a State’s interest in enforcing the orders and judgments of its courts”; (3) “civil

enforcement proceedings”; and (4) “civil proceedings involving certain orders that

are uniquely in furtherance of the state courts ability to perform their judicial

functions.” 18

          A federal court “must abstain under Younger if four requirements are met:

(1) a state-initiated proceeding is ongoing; (2) the proceeding implicates an

important state interest; (3) the federal plaintiff is not barred from litigating federal

constitutional issues in the state proceeding; and (4) the federal court action would

enjoin the proceeding or have the practical effect of doing so, i.e., would interfere

with the state proceeding in a way that Younger disapproves.” 19 If the Younger



16   Younger v. Harris, 401 U.S. 37 (1971).
17   Id. at 54.
18   Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 72–73 (2013).
19San Jose Silicon Valley Chamber of Commerce v. City of San Jose, 546 F.3d 1087,
1092 (9th Cir. 2008).


3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 7 of 10
doctrine applies, the court must dismiss claims seeking equitable relief and stay

claims seeking damages pending completion of the state court proceedings. 20

         At issue, Mr. Hines has alleged that retaliation from Defendants Dye, Hoffert,

Doe, and Cicotte caused or contributed to the denial of his parole request, because

of the interference with his records. The State of Alaska has passed a criminal

judgment on Mr. Hines for violations of Alaska state law and continues to

incarcerate him for this sentence.           Currently, Mr. Hines is challenging his

incarceration and the denial of his parole. The State of Alaska has an important

interest in enforcing its laws. Mr. Hines has raised and is contesting the core

constitutional issue present in this case—retaliation. Mr. Hines has requested

injunctive relief, thereby if the federal court intervened it would, in practical effect,

enjoin the state matter.

         Thus, the matter at present fulfills all the requirements for Younger

abstention. Therefore, the Court must abstain from exercising jurisdiction and

dismiss the claims against Defendants Dye, Hoffert, Doe and Cicotte without

prejudice. Mr. Hines should conclude his appeal regarding his parole and then

may return to the Court regarding these claims.

                                      CONCLUSION

         Mr. Hines has alleged a vast and multi-party scheme of retaliation resulting

in harm to his person and liberty. Mr. Hines’s allegations against Defendant


20   See Gilbertson v. Albright, 381 F.3d 965, 968 (9th Cir. 2004) (en banc).

3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 8 of 10
Axelsson are approved to proceed. Due to ongoing litigation in state court and the

Younger doctrine, the Court must abstain from claims against Defendants Dye,

Hoffert, Doe, and Cicotte.

      IT IS THEREFORE ORDERED:

1.    Mr. Hines’s Claim 1 alleging retaliation against Defendant Axelsson is

      approved to proceed.

2.    Claims 2–5 alleging retaliation by Defendants Dye, Hoffert, Doe, and Cicotte

      are dismissed without prejudice, because the Court must abstain from

      hearing these claims under the Younger doctrine. Mr. Hines may refile these

      claims after the close of litigation in state court.

3.    Mr. Hines has until January 21, 2019 to file either:

      a.     Notice of Intent to Proceed on Claim 1 only, which informs the Court

             that Mr. Hines wishes to proceed solely on Claim 1 against Defendant

             Axelsson; or

      b.     Amended Complaint, in which Mr. Hines files restating Claim 1 against

             Defendant Axelsson in its entirety, and states revised claims against

             other or different defendants to the Court after correcting the

             deficiencies identified in this order. Mr. Hines should not allege any

             claims currently being litigated in state court.

4.    Any Amended Complaint must be on this Court’s form, which is being

      provided to Mr. Hines with this order. An amended complaint replaces the


3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 9 of 10
         prior complaint in its entirety. 21 If Mr. Hines elects to file an amended

         complaint, Mr. Hines must state all of the claims he seeks to bring, including

         Claim 1.     Any claims not included in the amended complaint will be

         considered waived.

5.       If Mr. Hines does not file either a Notice of Intent to Proceed on Claim 1 or

         an Amended Complaint on the Court form by January 21, 2019, the matter

         will proceed under the current Amended Complaint on Claim 1 only.

6.       At all times, Mr. Hines must keep the Court informed of any change of

         address. Such notice shall be titled “NOTICE OF CHANGE OF ADDRESS.”

         This notice must not include any requests for any other relief, and it must be

         served on any Defendant’s attorney who makes an appearance in this case.

         Failure to file a notice of change of address may result in the dismissal of

         this case under Rule 41(b) of the Federal Rules of Civil Procedure.

7.       The Clerk of Court is directed to send Mr. Hines the following forms with this

         Order: (1) form PS01, with “SECOND AMENDED” written above the title

         “Prisoner’s Complaint Under the Civil Rights Act 42 U.S.C. § 1983;”

         (2) PS21 Pro Se Notice; and (3) form PS23, Notice of Change of Address.

         DATED at Anchorage, Alaska this 20th day of December, 2019.


                                                /s/ Ralph R. Beistline
                                                Senior United States District Judge


21   Local Civil Rule 15.1.

3:19-cv-155-RRB, Hines v. Axelsson
Screening Order Re: First Amended Complaint
Page 10 of 10
